Citation Nr: 1825162	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for fibrocystic breast disease.

2. Entitlement to a rating in excess of 10 percent for scars. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1972 to November 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in February 2016. A transcript is of record. 


FINDINGS OF FACT

1. The Veteran has not had a mastectomy or significant lateral excision with alteration of size or form of her breasts.

2. The Veteran's fibrocystic breast disease does not present an exceptional picture to warrant extraschedular referral. 

3. The Veteran has three scars that are painful.


CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for a compensable rating for fibrocystic breast disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.116, Diagnostic Code (DC) 7628 (2017). 

2. From May 20, 2015, onward, the criteria for a rating of 20 percent, but no higher, for three painful scars, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran and her representative have not alleged any specific deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal.

Legal Analysis and Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disabilities remained largely stable and constant during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by her senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Fibrocystic Breast Disease

The Veteran is currently assigned a noncompensable rating under DC 7626 for her fibrocystic breast disease. See 38 C.F.R. §4.116, DC 7626. 

Diagnostic Code 7626 rates residuals of breast surgery. Following radical mastectomy of both breasts, an 80 percent rating is warranted; for one breast, a 50 percent rating is warranted. Following modified radical mastectomy of both breasts, a 60 percent rating is warranted; for one breast, a 40 percent rating is warranted. Following simple mastectomy or wide local excision with significant alteration of size or form of both breasts, a 50 percent rating is warranted; for one breast, a 30 percent rating is warranted. Following wide local excision without significant alteration of size or form of both or one breast, a noncompensable rating is warranted. 
For VA purposes: (1) Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; (2) Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast), but pectoral muscles are left intact; (3) Simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; (4) Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.38 C.F.R. § 4.116, DC 7626.

The Board has also considered DC 7627, but it is not applicable, as she does not have malignant neoplasms of her breasts. See 38 C.F.R. § 4.116.  

After review of the competent and probative evidence, the Board finds that a compensable rating for fibrocystic breast disease is not warranted. 

The Veteran's medical records indicate intermittent pain in her breasts. See generally, 7/18/2012, CAPRI - Breast Pain, at p. 23, 127, 148; 7/18/2012, CAPRI - Breast Pain 2, at p. 85. 

The Veteran underwent a VA examination in August 2013. A history of intermittent bilateral breast pain was noted; she had an excision of a cyst from her left breast in 1975. See 8/31/2013, CAPRI - VAX, at p. 1, 2. However, at that time, she had not undergone further breast surgery. She did not have a loss of 25 percent or more of tissue from a single or both breasts. Id. at p. 2. She did not have, or have a history of, neoplasms of the breasts. Id. at p. 1. Her condition did not affect her ability to work. Id. at p. 2. 

The Board finds this examination concerning fibrocystic breast disease to be probative as the examiner recorded the Veteran's medical history, reviewed the Veterans Health Administration medical records, and conducted an in-person examination.
The Board acknowledges the Veteran's statements regarding her pain and discomfort resulting from her fibrocystic breast disease. However, the Board finds that the competent and probative evidence does not show that the Veteran has had any form of a mastectomy in either of her breasts. Moreover, the additional medical evidence submitted at the hearing, including that showing a simple cyst on the right breast, fails to demonstrate that there was a wide local excision with significant alteration of size or form in either breast.  Therefore, the preponderance of the evidence is against a compensable rating under Diagnostic Code 7626. 

Referral for Extraschedular Consideration 

As this question was raised at the hearing, the Board has also considered whether an extraschedular rating is warranted for the service-connected fibrocystic breast disease during the relevant period on appeal. 

To accord justice, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Initially, the Board must determine whether the evidence presents such an exceptional disability picture that, the available schedular ratings for the service-connected disability are inadequate. See Doucette v. Shulkin, 28 Vet. App. 366 (2017). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 116. Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits of the Director, Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.

The Board finds that referral for extraschedular consideration is not warranted. After a review of the record, the Board finds there is no evidence that her fibrocystic breast disease significantly hinders her employment or requires periods of hospitalization. Rather, she is unemployed due to non-service-connected disabilities, in large part because of her chronic lower back pain. See 2/28/1994, Medical Treatment Record - Non Government Facility - LBP Employment, at p. 1. Additionally, she was considered for a light duty assignment in her pervious job because of her back, but her employer found that because of the severity of her restrictions, that she could not be given temporary light duty. See 11/12/1999, Third Party Correspondence - USPS. The record is also absent as to frequent periods of hospitalization. Her medical records indicate that she is generally seen in 6-12 month intervals for breast examinations, but not that she is hospitalized during these visits. As such, the Veteran's service-connected disability picture does not exhibit such related factors to include marked interference with employment or frequent periods of hospitalization, and a referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

Scars

The Veteran's scars are rated at 10 percent under Diagnostic Code (DC) 7399-7804. See 38 C.F.R. § 4.118. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition. Id.

Diagnostic Code 7800 provides for burn scars of the head, face or neck, scars of the head, face or neck due to other causes, or other disfigurement of the head, face, or neck. The particular criteria set out under Diagnostic Code 7800 provide for a 10 percent rating with one characteristic of disfigurement. The Veteran does not have disfigurement of her head, face, or neck, so this code is not appropriate in this matter. 

Under the DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (40 percent); area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) (30 percent); area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) (20 percent); and area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) (10 percent). The Veteran does not have deep and nonlinear scars of at least 6 square inches. 

Under the DC 7802, scars not of the head, face or neck, which are superficial and nonlinear are granted a 10 percent rating if they cover an area of 144 square inches or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017). The Veteran does not have superficial and nonlinear scars of at least 144 square inches.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. A 20 percent rating requires three or four scars that are unstable or painful. A 30 percent rating requires five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 

Under the Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

Under Diagnostic Code 7806, a 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. Id. at DC 7806. A rating under this provision is not warranted as the Veteran has never had a disability affecting 5 percent or more of her body or used corticosteroids. 

The Board finds that when resolving reasonable doubt in favor of the Veteran that she has three painful scars. As such, a rating of 20 percent, but no higher, under DC 7804 is warranted from May 20, 2015, onward. 

The Veteran underwent a VA examination in August 2013. See 8/31/2013, CAPRI - VAX.  The examiner noted that she had a scar on her left breast that was a result of a cyst excision in 1975. Id. at p. 2, 8. The scar was not painful at the time. Id. She reported pain in her scar from her laparotomy/appendectomy surgery in 1973. Id. at p. 4, 5. Her scars were not unstable, with frequent loss of covering of skin over the scars. Id. at p. 5. Her scars were linear, the laparotomy scar was 10 centimeters, and her left breast scar was 4 centimeters. Id. at p. 8.

The Board finds this examination concerning her painful laparotomy scar to be probative as the examiner recorded the Veteran's medical history, conducted an in-person examination, reviewed the Veterans Health Administration medical records, and noted that there was pain around the suprapubic scar. Id. at p. 5.  

At the February 2016 hearing, the Veteran testified that she has a new, painful scar at her right breast from a recent biopsy in May 2015. See 2/11/2016, Hearing Testimony, at p. 3, 5. She is competent to testify to pain. She explained that she has a circular scar from the biopsy on the right side from May 20, 2015, in addition to the other scar from her left breast cyst removal in 1975. Id. at p. 3; 2/11/2016, VA 21-4138 - Medical Records, at p. 4. Additionally, she stated that her scars are painful. See 2/11/2016, Hearing Testimony, at p. 14. The Board finds the Veteran to be credible regarding her testimony addressing her painful scars. 

Therefore, the Board finds that when resolving reasonable doubt in favor of the Veteran, she has three painful scars from May 20, 2015, onward. The Board acknowledges that the Veteran stated she had two scars at the hearing (the hearing testimony indicates that she was referencing what she has been previously rated on), but finds that the evidence supports a finding of three painful scars. She has had a scar from her laparotomy/appendectomy surgery that was painful at her VA examination in 2013, a scar on her left breast from a cyst excision, and recently has a third scar from a right breast biopsy, which she has stated are painful. 

Given the above, the Board finds that a compensable rating of 20 percent, but no higher, from May 20, 2015, onward is warranted. 


ORDER

Entitlement to a compensable rating for fibrocystic breast disease is denied. 

A rating of 20 percent disabling for scars is granted from May 20, 2015 onward. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


